Citation Nr: 0122088	
Decision Date: 09/06/01    Archive Date: 09/12/01

DOCKET NO.  99-00 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.

This appeal arises from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which increased the veteran's service-
connected PTSD to 50 percent disabling from 30 percent and 
denied the veteran's claim for entitlement to individual 
unemployability.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by symptoms of mood 
swings, violent thoughts, volatility, irritability, continued 
isolation and difficulty in maintaining relationships and 
employment.

2.  The veteran was found to be unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected PTSD.


CONCLUSION OF LAW

The schedular criteria for a rating of 100 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim under the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (the "VCAA").  By 
virtue of the Statement of the Case and Supplemental 
Statement of the Case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the veteran's claim.  The veteran 
was afforded a VA examination and the RO made reasonable 
efforts to obtain relevant records.  The veteran was also 
given the opportunity to appear and testify before either an 
RO Hearing Officer or a member of the Board to advance any 
and all arguments in favor of his claim, but he declined to 
do so.   The Board has also considered recent revisions to 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 which, in general 
set out the VA's duty to assist a claimant in developing his 
or her claim.  In view of the ultimate disposition of this 
appeal, no additional development pursuant to the VCAA or the 
these regulations is in order. 

The present appeal arises out of the veteran's contention 
that the disability rating assigned initially by the RO after 
the grant of service connection was not appropriate.  Because 
this case arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability. 38 U.S.C.A. 
§ 1155.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  The veteran's service-connected post-traumatic stress 
disorder with depression is currently rated as 50 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Although it is a May 1999 rating decision which gives rise to 
the present appeal, the service connection claim which led to 
the eventual granting of service connection and the 
assignment of a disability rating was received in February 
1995, and the RO assigned an effective date of February 21, 
1995 for the disability rating.  Accordingly, the propriety 
of all ratings from February 21, 1995 to the present must be 
considered.

The Board notes that applicable rating criteria for 
psychiatric disabilities changed during the time period 
covered by the appeal.  Specifically, pertinent regulations 
were changed effective November 7, 1996.  When a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The diagnostic criteria for rating psychiatric 
disabilities in effect prior to November 7, 1996, is clearly 
more beneficial to the veteran in this case.

Pursuant to Diagnostic Code 9411, prior to November 7, 1996, 
the criteria for a disability rating of 100 percent was 
warranted (1) when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; (2) where there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or (3) where the veteran was demonstrably 
unable to obtain or retain employment.

Evidence recently submitted to the record includes records 
from Social Security Administration dated January 1987 to 
October 1994.  These records report the veteran having 
received treatment for PTSD as well as several non-service 
connected disabilities.  The records show that the veteran 
has not held or maintained gainful employment since 
approximately 1990.

The veteran underwent a VA examination in January 1999.  
During the examination, the veteran was cooperative, with 
minimal eye contact.  He complained of depression and mood 
swings, with explosions of anger, and occasionally the urge 
to harm others.  The veteran also related a history of drug 
abuse.  He continues to be haunted by his time in Vietnam, 
which have caused him sleep problems, outbursts of anger, 
concentration problems, and limited emotions.  The final 
diagnosis was Axis I PTSD, chronic, cannabis abuse, opioid 
dependence and alcohol dependence, in full remission; no 
diagnosis for Axis II, but a suggestion of mixed 
characterological problems with antisocial traits, sense of 
entitlement and angry outbursts; Axis III diagnosis was 
seizure disorder; Axis IV little social support and time 
structure; and Axis V having a GAF of 52 with moderate to 
severe symptoms.  A separate assessment was interpreted to 
reveal serious impairment in social and occupational 
functioning.  The examiner noted that the veteran did not 
appear to be able to function in a competitive employment, 
and it was unclear as to how effectively he would be able to 
maintain social relationships.  

Also submitted was a letter dated in July 2000 from a VA 
physician who stated that the veteran continues to experience 
PTSD, with a tendency to volatility and irritability.  He 
also experiences avoidance symptoms, which limit his social 
contacts.  Despite medication and therapy, the physician was 
of the opinion that the veteran was not capable of 
maintaining gainful employment and stated his GAF to be 34.

The veteran underwent another VA examination in July 2000.  
The examiner noted that the veteran continued to be somewhat 
volatile, continued to have bad dreams about four times a 
month and slept only two to three hours.  He has episodes in 
which he fears people, and rarely goes out except for his 
psychotherapy sessions.  He often spends most of his time in 
the basement of his mother's home, listening to music by 
himself.  The veteran was noted to be oriented, in casual 
attire and calm.  He had retained short-term memory, but had 
deficits in concentration for oral arithmetic and 
acknowledging the point of inquiries.  The examiner also 
indicated no formal thought disorder and no dissociative 
events.  The veteran's insight appeared lacking; he did not 
articulate an understanding of how his experiences in Vietnam 
fuel his current social isolation, worrisome anticipations 
and impulsiveness.  His judgment had benefited from 
treatment.  The final diagnosis was chronic PTSD, cannabis 
abuse, and alcohol dependence in remission, opioid dependence 
in remission, and a GAF of 55 for PTSD.

Additional treatment records from the St. Louis VAMC from 
March 2001 show notes from the veteran's therapy group, and 
also show the veteran having been treated at the general care 
clinic, orthopedic clinic and gastrointestinal clinic for 
hypertension, degenerative joint disease, seizure disorder 
and gastric problems.

The Board finds that the evidence of record approximates a 
level of disability relative to the veteran's post-traumatic 
stress disorder sufficient to warrant a disability evaluation 
of 100 percent under the criteria in effect prior to November 
7, 1996.  The Board finds that the medical evidence is 
consistent in showing that the veteran is unemployable.  
While it has been reported in the July 2000 VA examination 
that the veteran has had some improvement due to therapy and 
medication, the overall evidence, including the January 1999 
VA examination, indicates the veteran to have continued 
occupational and social impairment, depression, periods of 
anger, periods of violence, bad dreams and problems sleeping, 
continuous isolation due to fear of people and a fear of 
violence against others, as well as difficulty in maintaining 
relationships and gainful employment.

The Board does acknowledge that the veteran's record is not 
without some measure of ambiguity regarding the disabling 
characteristics of his PTSD.  In addition to PTSD, the 
veteran has been diagnosed with cannabis abuse, opioid 
dependence and alcohol dependence.  However, in the absence 
of competent medical evidence specifically attributing the 
veteran's current psychiatric problems to any of the non-
service connected disorders, it is not unreasonable to 
conclude that PTSD is largely responsible for the veteran's 
inability to retain gainful employment and for his social 
isolation.

The need to distinguish the effects of one condition from 
those of another it is not unique to mental disorders, but 
occurs whenever two conditions, one service-connected and one 
not, affect similar functions or anatomic areas.  When it is 
not possible to separate the effects of the conditions, VA 
regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the claimant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition.  61 Fed. Reg. 
52698 (1996) (commentary accompanying amendments to VA 
regulations governing the rating of mental disorders).

Under the circumstances, it is not unreasonable,  to conclude 
that the veteran's PTSD is shown to be the more probable 
cause for his inability to retain gainful employment.  
Accordingly, the criteria for assignment of a 100 percent 
rating for PTSD throughout the entire period of the claim are 
met.  Johnson v. Brown, 7 Vet. App. 95 (1994); Fenderson.

In light of the foregoing decision, no benefit would flow to 
the veteran by adjudicating the issue of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  In this 
regard, the Board notes that the veteran's application for 
TDIU was not received until December 1998.


ORDER

Entitlement to an increased rating of 100 percent for 
service-connected PTSD is granted.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
dismissed.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

